 1
 2
 3
 4
 5
 6
 7
 8
                                 UNITED STATES DISTRICT COURT
 9
                                        DISTRICT OF NEVADA
10
11   NANETTE RANDOLPH,
                                                             Case No.: 2:18-cv-00238-APG-NJK
12              Plaintiff(s),
                                                                           ORDER
13   v.
                                                                       [Docket No. 35]
14   LINDA MCMAHON,
15              Defendant(s).
16          Pending before the Court is Plaintiff’s motion to extend the deadline to file a joint interim
17 status report. Docket No. 35.1 The motion indicates that discovery remains on-going and it would
18 be more appropriate to file the joint interim status report after the close of discovery. Id. at 2. The
19 status report at issue is an “interim” one, and is to be filed while discovery is on-going. See, e.g.,
20 Local Rule 26-3 (requiring that the “interim” status report be filed “[n]ot later than 60 days before
21 the discovery cut-off” (emphasis added)). The Court fails to discern special circumstances in this
22 case to depart from that established practice.
23
24
25
26
            1
             The deadline at issue has already expired. See Docket No. 32. As such, the motion is
27 actually seeking to revive that deadline and such relief requires an additional showing of excusable
   neglect. See, e.g., Local Rule 26-4. No explanation has been provided why the instant request
28 was not filed before the deadline expired.

                                                      1
 1       As such, the motion to extend is DENIED. A joint interim status report shall be filed by
 2 December 28, 2018.
 3       IT IS SO ORDERED.
 4       Dated: December 20, 2018
 5                                                          ______________________________
                                                            Nancy J. Koppe
 6                                                          United States Magistrate Judge
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                2
